



EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Image Sensing
Systems, Inc., and its subsidiaries and divisions (collectively, “ISS”) and
Kenneth Raymond Aubrey (“Aubrey”) on this date, December 12, 2006 (“Effective
Date”), effective on or about January 15, 2007, or later (in the capacity of
President), and effective June 1, 2007, or later (in the capacity of President /
CEO).

 

 

RECITALS:

 

A.           ISS wishes to hire Aubrey to serve as its President / CEO, and
Aubrey wishes to serve in that capacity.

B.           ISS and Aubrey have negotiated the terms of Aubrey’s employment as
President / CEO and have memorialized those terms in this Agreement.

 

C.

ISS and Aubrey mutually agree to the terms set forth in this Agreement.

AGREEMENT:

1.            Employment. Aubrey will be an at-will employee, and his employment
may be terminated by either party at any time, with or without cause. Aubrey
will begin to work for ISS as ISS’s President on or about January 15, 2007, or
as soon thereafter as is reasonably possible in keeping with the notice period
requirements of Aubrey’s employment contract with his current employer, but in
no event later than February 28, 2007. Aubrey’s first day of actual employment
with ISS (sometime during the time period from January 15, 2007, to February 28,
2007) will be considered Aubrey’s “Start Date” for purposes of this Agreement.
Additionally, Aubrey specifically commits and agrees to proactively use all
reasonable good faith efforts to negotiate with his present employer to reduce
the notice period to the fewest number of days acceptable to his present
employer. Also, Aubrey will relocate to Minnesota; and he will commence
employment as ISS’s President / CEO on June 1, 2007 (after the appointment is
announced at a shareholders’ meeting). The parties understand, however, that
Aubrey’s transition from President to President / CEO may have to be adjusted,
depending on his actual Start Date.

 

The parties understand and agree that ISS will have the right (but not the
obligation) to rescind this Agreement in full should Aubrey be unable or
unwilling to commence his employment with ISS on or before March 31, 2007.

2.            Duties. Aubrey will devote his full professional time, attention
and efforts to the business and affairs of ISS during his employment with ISS
and Aubrey agrees that, to the best of his ability and experience, and at all
times, he will conscientiously perform the duties and obligations assigned to
him.

 


1

--------------------------------------------------------------------------------


3.        Compensation.

 

(a)

Salary. As of Aubrey’s Start Date (per Paragraph 1, above): Aubrey’s base salary
will be $175,000 per year, less all required withholdings and deductions,
payable in accordance with ISS’s standard payroll procedures. As of June 1,
2007, or the date that Aubrey otherwise transitions from President to President
/ CEO, whichever is later: Aubrey’s base salary shall be $200,000.

 

Aubrey’s performance will be evaluated by the Board on an annual basis.

 

 

(b)

Incentive Plan. Within the first 30 days of his employment with ISS, ISS will
provide Aubrey with an incentive plan, the content of which is currently being
formulated and which may be adjusted from year to year. When completed (and,
subsequently, whenever amended), that Incentive Plan will be incorporated into
this Agreement by reference. The parties further understand and agree that the
2007 incentive plan will need to be pro-rated, depending on Aubrey’s actual
Start Date.

 

 

(c)

Stock Options Grant. At the time Aubrey begins his employment on or about
January 15, 2007, he will be awarded a stock option grant of 50,000 shares under
ISS’s stock option plan. Such options will vest at the rate of 25% at each of
the four anniversaries following Aubrey’s date of hire. Pursuant to ISS’s stock
option plan, such options may be exercised within six years after the date of
the grant (on or about January 15, 2007). Also pursuant to ISS’s stock option
plan, vested options must be exercised within 90 days of termination from
employment, for whatever reason. Unvested options will vest immediately upon a
Change in Control and must be exercised within 90 days.

 

For purposes of this Agreement, “Change In Control” shall mean any of the
following: (i) a public announcement that any person has acquired or has the
right to acquire beneficial ownership of fifty-one percent (51%) or more of the
then outstanding shares of common stock of the Corporation and, for this
purpose, the terms “person” and “beneficial ownership” shall have the meanings
provided in Section 13(d) of the Securities and Exchange Act; (ii) the
commencement of or public announcement of an intention to make a tender or
exchange offer for fifty-one percent (51%) or more of the then outstanding
shares of the common stock of the Corporation; (iii) a sale of all or
substantially all of the assets of the Corporation; or (iv) the Board of
Directors of the Corporation, in its sole and absolute discretion, determines
that there has been a sufficient change in the stock ownership of the
Corporation to constitute a change in control of the Corporation.

 


2

--------------------------------------------------------------------------------


 

(d)

Employee Benefits. Aubrey will be entitled to insurance and other benefits in
accordance with ISS’s standard and executive benefits in effect from time to
time. These benefits include several elections that must be made by Aubrey.
Planbooks, Summary Plan Descriptions, and Plan Legal Documents containing formal
descriptions of all available benefits will be provided to Aubrey. ISS is
entitled to change, modify, or discontinue such benefits at its sole discretion.

 

 

(e)

Vacation. Aubrey is entitled to up to 3 weeks of vacation each year.

 

4.           Reimbursement of Reasonable Travel and Business Expenses. ISS will,
in accordance with its policies in effect from time to time, reimburse Aubrey
for all reasonable business expenses incurred by Aubrey in connection with the
performance of his duties under this Agreement, upon submission of the necessary
documentation required pursuant to ISS’s standard policies and record keeping
procedures. Aubrey also agrees that he will adhere to ISS’s current travel
policy.

5.            Reimbursement for Reasonable Relocation Expenses. ISS will
reimburse Aubrey for reasonable relocation expenses associated with the actual
cost of transportation of his personal belongings to Minnesota, up to $15,000
(with the ability to exceed this amount by up to 20% by agreement with ISS).
Similarly, during the 90-day period following Aubrey’s commencement of
employment with ISS, ISS will reimburse Aubrey for his travel, accommodation and
other associated expenses to Minnesota (after that, Aubrey is expected to have
relocated to Minnesota). Such travel, accommodation and other associated
expenses will be reimbursed in accordance with ISS’s current travel policy.

6.            Confidentiality, Noncompetition and Invention Assignment. Aubrey
expressly agrees to the terms set forth in Appendix A, which the parties
understand and acknowledge to be vital part of this Agreement.

 

7.

Severance upon Termination of Employment.

 

(a)

Voluntary Termination. Should Aubrey terminate his employment for any reason,
ISS shall pay Aubrey all earned and unpaid amounts due to him for salary through
the termination date and a pro-rata portion of any incentive pay to which, at
ISS’s discretion, Aubrey would have been paid, had he remained in ISS’s employ.

 

 

(b)

Termination by ISS “With Cause.” Should ISS terminate Aubrey’s employment for
any of the following reasons, Aubrey shall not be entitled to any severance:

 

 

(i)

Conviction of, or a plea of “guilty” or “no contest” to, a felony under the laws
of the United States or any state thereof or conviction of, or a plea of
“guilty” or “no contest” to, any act involving moral turpitude;

 

 

(ii)

Breach of fiduciary duty involving personal profit;

 


3

--------------------------------------------------------------------------------


 

(iii)

Willful and material misconduct in the performance of duties assigned to Aubrey;

 

 

(iv)

Consistent failure to perform the reasonable stated duties assigned to Aubrey
under this Agreement; or

 

 

(v)

Illegal or unethical business practices, including but not limited to the
commission of fraud, misappropriation or embezzlement in connection with ISS’s
business.

 

Aubrey shall have thirty (30) days to cure any alleged breach, failure, or
misconduct under Subsections (iii) and (iv), above, after ISS provides Aubrey
written notice of the actions or omissions constituting such breach, failure, or
misconduct.

 

 

(c)

Termination by ISS “Without Cause.” Should ISS terminate Aubrey’s employment for
any reason other than (1) those reasons set forth in subparagraph (b) above, or
(2) because of Aubrey’s inability to perform his duties because of death or
disability, Aubrey shall be entitled to severance in the form described below,
which includes continuation of his base salary, without eligibility for bonus,
upon entry into a release agreement provided by ISS (in a form substantially
similar to that set forth at Appendix B to this Agreement), for the period of
time described below:

 

If Aubrey is terminated without cause within the first year of his employment
(and upon his execution of a release agreement substantially similar to that set
forth at Appendix B), Aubrey will be entitled to the benefits described in the
preceding paragraph for the following periods of time:

 

Termination Date

 

Months of Salary Continuation

January 15 – February 15, 2007

24 months

February 16 – March 15, 2007

23 months

March 16 – April 15, 2007

22 months

April 16 – May 15, 2007

21 months

May 16 – June 15, 2007

20 months

June 16 – July 15, 2007

19 months

July 16 – August 15, 2007

18 months

August 16 – September 15, 2007

17 months

September 16 – October 15, 2007

16 months

October 16 – November 15, 2007

15 months

November 16 – December 15, 2007

14 months

December 16, 2007 – January 15, 2008

13 months

 

If Aubrey is terminated without cause after January 15, 2008 (and upon his
execution of a release agreement substantially similar to that set forth at
Appendix B), Aubrey will be entitled to 12 months of salary continuation.


4

--------------------------------------------------------------------------------


ISS and Aubrey have the ability, however, at any time, to terminate this
Agreement by mutual written agreement, with or without the severance benefit.

 

 

8.

Miscellaneous.

 

(a)

Notices. Any and all notices permitted or required to be given under this
Agreement must be in writing. Notices will be deemed given (1) when personally
received or when sent by facsimile transmission (to the receiving party’s
facsimile number), (2) on the first business day after having been sent by
commercial overnight courier with written verification of receipt, or (3) on the
third business day after having been sent by registered or certified mail from a
location on the United States mainland, return receipt requested, postage
prepaid, whichever occurs first, at the address set forth below or at any new
address, notice of which will have been given in accordance with this Paragraph:

 

If to ISS:

Jim Murdakes

 

1600 University Ave. W., Suite 500

 

St. Paul, MN 55104

 

(or other address as is notified in writing from time

to time by ISS to Aubrey by return receipt  requested, postage prepaid post)

 

 

If to Aubrey:

Ken Aubrey

 

Nymphenburgerstrasse 19

 

Munich, Germany 80335

(or other address as is notified in writing from time to time by Aubrey to ISS
by return receipt requested, postage prepaid post)

 

 

(b)

Amendments. This Agreement may not be changed or modified in whole or in part
except by a writing signed by ISS and Aubrey.

 

(c)

Governing Law. This Agreement will be governed by and interpreted according to
the laws of the State of Minnesota.

 

(d)

No Waiver. The failure of either party to insist on strict compliance with any
of the terms of this Agreement in any instance or instances will not be deemed
to be a waiver of any term of this Agreement or of that party’s right to require
strict compliance with the terms of this Agreement in any other instance.

 


5

--------------------------------------------------------------------------------


 

(e)

Severability. Aubrey and ISS recognize that the limitations contained in this
Agreement are reasonably and properly required for the adequate protection of
the interests of ISS. If for any reason a court of competent jurisdiction or
binding arbitration proceeding finds any provision of this Agreement, or the
application of any part of this Agreement, to be unenforceable, the remaining
provisions of this Agreement will be interpreted so as best to reasonably effect
the intent of the parties. The parties further agree that the court or
arbitrator shall replace any such invalid or unenforceable provisions with valid
and enforceable provisions designed to achieve, to the extent possible, the
business purposes and intent of such unenforceable provisions.

 

(j)

Entire Agreement. This Agreement (including its Appendices), which consists of
two (2) identical originals (except that they are numbered respectively
“Original # 1” and “Original # 2”), constitutes the entire understanding and
agreement of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral,
between the parties with respect to the subject matter of this Agreement.

This Agreement is made and effective as of the Effective Date above.



Image Sensing Systems, Inc.



By:    /s/   James Murdakes     /s/   Kenneth Raymond Aubrey Its:   
President/CEO     Kenneth Raymond Aubrey















6

--------------------------------------------------------------------------------


APPENDIX A  

TO THE EMPLOYMENT AGREEMENT BETWEEN

IMAGE SENSING SYSTEMS, INC., AND KENNETH AUBREY

CONFIDENTIALITY, NONCOMPETITION AND

INVENTION ASSIGNMENT AGREEMENT

This CONFIDENTIALITY, NONCOMPETITION, AND INVENTION ASSIGNMENT AGREEMENT
(“Agreement”) between Image Sensing Systems, Inc. (“ISS”), and Kenneth Raymond
Aubrey (“Employee”) is signed and dated on 12 December, 2006.

As an express condition of Employee’s employment with ISS, for his/her receipt
of ISS benefits, and other valuable consideration, and in exchange for other
premises and mutual promises contained in this Agreement, ISS and Employee agree
as follows:

 

1.

Confidential and Proprietary Information.

 

(a)                 Employee understands and agrees that, during the course of
his/her employment with ISS, he/she will receive proprietary, confidential, and
trade secret information – all of which has special value to and constitutes a
unique asset of ISS (collectively referred to in this Agreement as “Confidential
& Proprietary Information”). Employee agrees that he/she will not disclose such
Confidential & Proprietary Information during the period of his/her employment
or after the termination of his/her employment for any reason whatsoever and
that he/she will not use or share the same with any person, firm, or corporation
without first obtaining ISS’s written consent.

 

(b)                 For these purposes, “Confidential and Proprietary
Information” includes, but is not limited to, confidential information relating
to ISS’s business, products and services, customers, or vendors; trade secrets,
data, specifications, developments, inventions, patents, patent materials,
copyrightable subject matter and ideas, processes, know-how, designs, computer
systems, and research activity; marketing and sales strategies, marketing and
product plans, information, pricing strategies, and techniques; long and short
term business plans; existing and prospective client, vendor, and employee
lists, contacts, and information; financial and personnel information; any
information and/or applications relating to ISS’s internal information systems;
and any other information concerning the business of ISS which is not disclosed
to the general public or known in the industry, except for disclosure necessary
in the course of Employee’s duties or with the express written consent of ISS.
All Confidential and Proprietary Information, including all copies, notes
regarding, correspondence and/or electronic communications regarding, and
replications of such Confidential and Proprietary Information will remain the
sole property of ISS and must be returned to ISS immediately upon termination of
Employee’s employment.

 

(c)                 Employee acknowledges that ISS’s Confidential and
Proprietary Information constitutes a unique and valuable asset of ISS and
represents a substantial investment of time and expense by ISS, and that any
disclosure or use of such knowledge or information other than for the sole
benefit of ISS would be wrongful and would cause irreparable harm to ISS.

 


--------------------------------------------------------------------------------


(d)                 The foregoing obligations of confidentiality do not apply to
any knowledge or information that is now published or which subsequently becomes
generally publicly known in the form in which it was obtained from ISS, other
than as a direct or indirect result of the breach of this Agreement by Employee.

 

2.          Return of Company Property. Upon termination of employment with ISS
for whatever reason, or at any other time at the request of ISS, Employee will
deliver to a designated Company representative all records, documents, hardware,
software, and all other Company property and all copies of such Company property
in Employee’s possession. Employee acknowledges and agrees that all such
materials are the sole property of ISS and that he/she will certify in writing
to ISS at the time of delivery that he/she has complied with this obligation.

 

3.           Noncompetition Covenant. ISS and Employee agree that, due to
Employee’s position with ISS, Employee will have access to ISS’s Confidential
and Proprietary Information and has developed and will continue to develop
certain goodwill and relationships on behalf of ISS. Employee acknowledges that
ISS will only release its Confidential and Proprietary Information, and will
only permit Employee to continue to generate this goodwill and these
relationships, upon the receipt of assurances that Employee will not use the
information, goodwill, or relationships to ISS’s disadvantage and, accordingly,
agrees to the following provisions:

 

(a)          Agreement Not to Compete. During the term of his/her employment
with ISS, and for a period of twelve (12) months after the termination of such
employment for any reason, Employee will not, directly or indirectly, serve as
an employee, agent, consultant, director, stockholder or owner, or render
services to any Conflicting Organization. Employee also will not direct any
other individual or business enterprise to engage in such competition with ISS.
For the purposes of this Agreement, “Conflicting Organization” shall be defined
as video detection hardware and software for traffic management application,
including, but not limited to, intersection control, highway monitoring, tunnel
monitoring, and incident management. Specific companies considered “Conflicting
Organization(s)” include, but are not limited to, Citilog, Traficon, Iteris,
Quixote, or other similar companies who enter this marketplace or who have
express plans to enter this marketplace.

 

(b)          Nonsolicitation of Customers or Suppliers. During the term of
his/her employment with ISS, and for a period of twelve (12) months after the
termination of such employment for any reason, Employee agrees that he/she will
not, directly or indirectly, divert, solicit, approach, contact, call upon,
accept business from, or sell or render services to any client/customer or
prospective client/customer of ISS who was solicited or serviced directly by
Employee at any time during the twelve (12) months prior to his/her termination
from employment, or where he/she supervised, directly or indirectly, in whole or
in part, the solicitation or service activities related to such clients or
prospects during the same twelve-month period. Employee also will not, directly
or indirectly, aid or assist any other person, firm, or corporation in doing
what he/she himself cannot do under the terms of this Agreement. Employee will
not in any way interfere or attempt to interfere with ISS’s relationships with
any of its actual or potential customers, suppliers, or subcontractors.

 

2


--------------------------------------------------------------------------------


(c)          Nonsolicitation of Employees. Employee recognizes that ISS’s work
force constitutes an important and vital aspect of its business. During the term
of his/her employment with ISS, and for a period of twelve (12) months after the
termination of such employment for any reason, Employee will not, directly or
indirectly, hire, solicit, employ, or attempt to employ, any employee or
director of ISS, or otherwise directly or indirectly interfere with or disrupt
relationships, contractual or otherwise, between ISS and any of its employees,
directors, or consultants.

(d)          Acknowledgment. Employee agrees that the restrictions and
agreements contained in this Agreement (and particularly in this Paragraph 3)
are reasonable and necessary to protect the legitimate interests of ISS, and
that any violation of this Agreement will cause substantial and irreparable harm
to ISS that would not be quantifiable and for which no adequate remedy would
exist at law. Employee further acknowledges that he/she has had the opportunity
to request that legal counsel review this Agreement and, having exhausted such
right, agrees to the terms herein without reservation. Accordingly, Employee
authorizes the issuance of injunctive relief by any court of appropriate
jurisdiction, without the requirement of posting bond, for any violation of this
Agreement, and agrees that ISS shall be entitled to the recovery of reasonable
attorneys’ fees incurred in the enforcement of this Agreement.

4.           Assignment of Inventions. Employee agrees to promptly disclose to
ISS inventions, ideas, processes, writings, designs, developments and
improvements, whether or not protectable under the applicable patent, trademark
or copyright statutes, which Employee makes, conceives, reduces to practice, or
learns during his/her employment by ISS, either alone or jointly with others,
relating to any business in which ISS is or may be concerned (“Inventions”).
Such disclosures will be made by Employee to ISS in a written report, setting
forth in detail the structures, procedures and methodology employed and the
results achieved.

(a)         To the extent that any Invention qualifies as “work made for hire”
as defined in 17 U.S.C. § 101 (1976), as amended, such Invention will be the
exclusive property of ISS. Moreover, Employee agrees to treat every work or idea
created or acquired by or on behalf of Employee for ISS as a “work made for
hire.” It is the intent of both Employee and ISS that ISS have unrestricted
ownership in all of such works and to any derivative works thereof, without
further compensation of any kind to Employee or to those with whom Employee may
work.

(b)         Consistent with and to the extent permitted by law, Employee hereby
assigns and agrees to assign to ISS all rights in and to these Inventions,
including, but not limited to, applications for United States and foreign
patents and resulting patents and to further cooperate with ISS in maintaining,
obtaining, and protecting such proprietary rights. Employee shall execute all
applications, assignments and other papers necessary to enable ISS to obtain
full protection and title to such matter and inventions, and Employee hereby
waives any claim of moral right that Employee may have in or in connection with
any such work.

(c)         Employee further acknowledges that he/she received notice from ISS
that his/her obligation to assign rights in and to any Inventions does not apply
to an Invention for which no equipment, supplies, facility or trade secret
information of ISS was used and which was developed entirely on Employee’s own
time, and (1) which does not relate (A) directly to the business of ISS or (B)
to ISS’s actual or demonstrably anticipated research or development, or (2)
which does not result from any work performed by Employee for ISS.


3

--------------------------------------------------------------------------------


(d)         Employee has attached a complete list of all existing patentable or
non-patentable inventions, original works of authorship, derivative works, trade
secrets, trademarks, copyrights, service marks, discoveries, patents,
technology, algorithms, computer software, application programming interfaces,
protocols, formulas, compositions, ideas, designs, processes, techniques,
know-how, data, and all improvements thereto to which Employee claims ownership
as of the date of this Agreement and which Employee desires to clarify are not
subject to this Agreement (“Excluded Inventions”). If no such list is attached
to this Agreement, Employee represents that he/she has no such Excluded
inventions at the time of signing this Agreement.

(e)         Employee further agrees that prior to separation from employment
with ISS for any reason, he/she will disclose to ISS, in a written report, all
Inventions, the rights to which he/she has agreed to assign to ISS under (a) and
(b) above, and which he/she has not previously disclosed.

(f)          In the event of any dispute concerning whether an Invention made or
conceived by Employee is the property of ISS, such Invention will be presumed to
be the property of ISS, and Employee will bear the burden of establishing
otherwise in any arbitration, litigation, or similar proceeding.

5.           Injunctive Relief. Because the Confidential and Proprietary
Information described above and the products derived therefrom are unique,
peculiar and of great value to ISS, ISS shall be entitled to injunctive relief
to restrain Employee from violating or threatening to violate any provisions
contained herein. The parties also agree that, because of the unique nature of
their relationship and the information and products to which Employee has been
exposed through this relationship, ISS shall be entitled to an injunction to be
issued by any Court of competent jurisdiction enjoining and restraining Employee
from committing any violation of this Agreement, and Employee hereby consents to
the issuance of such injunction. Proceedings may be initiated against Employee
or Employee’s legal representatives or assigns. ISS shall be entitled to its
reasonable costs and attorneys’ fees incurred in enforcing this provision.

 

6.

Miscellaneous.

(a)         At-will Employment. Nothing in this Agreement creates any rights of
employment. Employee is, and remains, an “at-will” employee.

(b)         Severability. It is further agreed and understood by the parties
that if any part, term or provision of this Agreement should be unenforceable,
invalid, or illegal under any applicable law or rule, the offending term or
provision will be struck and the remaining provisions of the Agreement will not
be affected or impaired thereby.

(c)         Assignability. The terms, conditions, and covenants of this
Agreement shall be assignable to the successors and assigns of ISS.


4

--------------------------------------------------------------------------------


(d)         Waiver. Failure of ISS at any time to enforce any provision of this
Agreement shall not be interpreted as a waiver of any provision of ISS’s rights
under this Agreement.

(e)         Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes any prior understandings, agreements or representations, written or
oral, relating to such subject matter.

(f)          Modification, Amendment, Waiver or Termination. No provision of
this Agreement may be modified, amended, waived or terminated except by an
instrument in writing signed by the parties to this Agreement. No delay or
waiver, express or implied, by ISS of any right or any breach by Employee shall
constitute a waiver of any other right or breach by Employee.

(g)         Governing Law. This Agreement will be governed by and interpreted
according to the substantive laws of the State of Minnesota without regard to
such state’s conflicts law.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date memorialized in the first paragraph.

 

  Image Sensing Systems, Inc.   By:    /s/   Kenneth Raymond Aubrey     By:   
/s/   James Murdakes


            Its:    President/CEO















5

--------------------------------------------------------------------------------


APPENDIX B

TO THE EMPLOYMENT AGREEMENT BETWEEN

IMAGE SENSING SYSTEMS, INC., AND KENNETH AUBREY

 

WHEREAS, the parties entered into an Employment Agreement which became effective
in January 2007; and

 

WHEREAS, in order to receive certain severance payments and related benefits
under Paragraph 7 of that Employment Agreement, the parties agreed that Aubrey
would be required to sign a release of claims at the time of the event
contemplated by that Paragraph; and

 

WHEREAS, the parties have agreed to a form of release substantially similar to
that set forth in this Appendix B; and

 

WHEREAS, under the terms of this Appendix B, Aubrey agrees to release all claims
– whether known or unknown – that he may have against ISS, or any of its
respective officers, directors, members, managers, employees or agents, parents
or affiliates, through the date of his signature on this Appendix B;

 

NOW, THEREFORE, it is mutually agreed by and between the parties for good and
valuable consideration as follows:

 

A.         Aubrey affirms that he is signing this Appendix B on or after the
termination of his employment, as described in Paragraph 7 of the Agreement.

 

B.         Aubrey, for good and valuable consideration, does hereby fully and
completely release and waive any and all claims, complaints, causes of action,
demands, suits, and damages, of any kind or character, which he has or may have
against ISS, or any of its respective officers, directors, members, managers,
employees or agents, parents or affiliates arising out of any acts, omissions,
conduct, decisions, behavior, or events occurring up through the date of his
signature on this Appendix B.

 

Aubrey understands that he is giving up any and all claims (whether now known or
unknown) that he may have including (without limitation) claims relating to his
employment with ISS, and the cessation of his employment with ISS, including,
but not limited to, any claims arising under or based upon the Minnesota Human
Rights Act; Title VII of the Civil Rights Act of 1964, as amended; the Americans
With Disabilities Act (“ADA”); the Family & Medical Leave Act (“FMLA”); the Age
Discrimination in Employment Act (“ADEA”); or any other federal, state, or local
statute, ordinance, or law. Aubrey also understands that he is giving up all
other claims, including those grounded in contract or tort theories, including
but not limited to breach of contract; tortious interference with contractual
relations; promissory estoppel; breach of manuals or other policies; assault;
battery; fraud; false imprisonment; invasion of privacy; intentional or
negligent misrepresentation; defamation, including libel, slander, defamation
and self-publication defamation; intentional or negligent infliction of
emotional distress; sexual harassment; or any other theory.




--------------------------------------------------------------------------------


Aubrey further understands that he is releasing, and does hereby release, any
claims for damages, by charge or otherwise, whether brought by him or on his
behalf by any other party, governmental or otherwise, and agrees not to
institute any claims for damages via administrative or legal proceedings against
ISS, or any of its respective officers, directors, members, managers, employees
or agents, parents or affiliates. Aubrey understands that, while he retains his
right to bring an administrative charge with the Equal Employment Opportunity
Commission or the Minnesota Department of Human Rights, he waives and releases
any and all rights to money damages or other legal relief awarded by any
governmental agency related to any charge or claim.

 

C.          Aubrey understands that he has the right to seek legal counsel
before entering into this Appendix B and that he has 21 days from the date of
his termination to execute this Appendix B.

 

D.         Aubrey understands that he may revoke this release (Appendix B) (1)
with respect to potential age-related claims within the seven-day period
following the date he signs it and (2) with respect to potential claims under
the Minnesota Human Rights Act within the fifteen-day period following the date
he signs it. Aubrey also understands that, if he does revoke this release
(Appendix B), he gives up any right to the consideration provided to him the
benefits described in Paragraph 7 of the Employment Agreement.

 

E.          Aubrey acknowledges that he has read this Appendix B, that he
understands it, and that he enters into Appendix B voluntarily.

 

 

Dated:   

   

   

By:   

   

 

   

   

   

Kenneth Aubrey

 

 

 

 












2

--------------------------------------------------------------------------------